Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the RCE filed on 06/09/2022.
3.	Claims 21-27, 30-37 and 40 are currently pending in this Office action.
4.	The 35 U.S.C. 101 rejections made in the prior Office action are withdrawn.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
6.	Authorization for this examiner’s amendment was given in an interview with 
Mr. Christopher George on 07/01/2022.
7.	The application has been amended as follows in view of expediting allowance:
IN THE CLAIMS:
Cancel claims 28-29, 38-39 and 41.
Rewrite claims 21, 31 and 40 as follows:
Claim 21. (Currently Amended)  A system comprising:
memory to store instructions; and
at least one processor to execute the instructions to at least:
extract media names of at least two types from a first data set to form a set of extracted media names;
apply pattern matching to the set of extracted media names and the first data set to normalize a name for two or more media content items represented in the first data set to form a set of normalized names using at least a first scoring pass and a second scoring pass, the first scoring pass applying a first weighting and the second scoring pass applying at least one of the first weighting or a second weighting, wherein, when a score of the first pass is greater than a threshold, the second scoring pass applies the first weighting, and, when the score of the first pass is less than the threshold, the second scoring pass applies the second weighting;
train a pattern matching model to perform the pattern matching based on the pattern matching applied to the set of extracted media names and the first data set to form the set of normalized names;
output the set of normalized names associated with the first data set; and
deploy the trained pattern matching model for a second data set.

Claim 31. (Currently Amended)  A non-transitory computer readable storage medium comprising instructions that, when executed, cause at least one processor to:
extract media names of at least two types from a first data set to form a set of extracted media names;
apply pattern matching to the set of extracted media names and the first data set to normalize a name for two or more media content items represented in the first data set to form a set of normalized names using at least a first scoring pass and a second scoring pass, the first scoring pass applying a first weighting and the second scoring pass applying at least one of the first weighting or a second weighting, wherein, when a score of the first pass is greater than a threshold, the second scoring pass applies the first weighting, and, when the score of the first pass is less than the threshold, the second scoring pass applies the second weighting;
train a pattern matching model to perform the pattern matching based on the pattern matching applied to the set of extracted media names and the first data set to form the set of normalized names;
output the set of normalized names associated with the first data set; and
deploy the trained pattern matching model for a second data set.

Claim 40. (Currently Amended)  A method comprising:
extracting, using at least one processor, media names of at least two types from a first data set to form a set of extracted media names;
applying, using the at least one processor, pattern matching to the set of extracted media names and the first data set to normalize a name for two or more media content items represented in the first data set to form a set of normalized names using at least a first scoring pass and a second scoring pass, the first scoring pass applying a first weighting and the second scoring pass applying at least one of the first weighting or a second weighting, wherein, when a score of the first pass is greater than a threshold, the second scoring pass applies the first weighting, and, when the score of the first pass is less than the threshold, the second scoring pass applies the second weighting;
training, using the at least one processor, a pattern matching model to perform the pattern matching based on the pattern matching applied to the set of extracted media names and the data set to form the set of normalized names;
outputting, using the at least one processor, the set of normalized names associated with the first data set; and
deploying, using the at least one processor, the trained pattern matching model for a second data set.

REASONS FOR ALLOWANCE
8.	Claims 21-27, 30-37 and 40 are allowed.
9.	The following is an examiner’s statement of reasons for allowance:
	Regarding claims 21-27, 30-37 and 40, the prior art fails to disclose or make obvious, neither singly nor in combination, a non-transitory computer readable storage medium, or a method, or a system comprising, in addition to the other recited features of the claim, the features of extracting media names; applying pattern matching to the set of extracted media names and the first data set to normalize a name for two or more media content items represented in the first data set to form a set of normalized names using at least a first scoring pass and a second scoring pass, the first scoring pass applying a first weighting and the second scoring pass applying at least one of the first weighting or a second weighting, wherein, when a score of the first pass is greater than a threshold, the second scoring pass applies the first weighting, and, when the score of the first pass is less than the threshold, the second scoring pass applies the second weighting; training a pattern matching model to perform the pattern matching based on the pattern matching applied to the set of extracted media names and the first data set to form the set of normalized names; outputting the set of normalized names; and deploying the trained pattern matching model in the manner recited in claims 21, 31 or 41.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Karty et al. (U.S. 2014/0344013) is cited for disclosing a method for determining a plurality of data points, determining a distance between each data point and each of the other plurality of data points, and improving the process by utilizing a plurality of techniques and 
algorithms. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161